Citation Nr: 1739305	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-04 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right inguinal hernia.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a compensable disability evaluation for a left cheek scar.  

4.  Entitlement to a compensable disability evaluation for an epidural cyst of the right gluteal area.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1977 to May 1982 and from June 1982 to December 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
The Veteran testified before the undersigned Veterans' Law Judge at an April 2016 Travel Board hearing, and a transcript of this hearing is of record.

In June 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran VA medical examinations.  The action specified in the June 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  During the period on appeal, the Veteran did not have a right inguinal hernia that had onset in service or was caused or permanently aggravated by his active military service.  

2.  The Veteran's left knee arthritis had onset in service.

3.  Throughout the appeal period, the Veteran's left cheek scar has been painless, stable, and linear.  There are no characteristics of disfigurement associated with the Veteran's neck scar and it does not cause functional impairment.

4.  Throughout the period on appeal, the Veteran's epidural cyst of the right gluteal area has been painless, stable, and linear, and it does not cause functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right inguinal hernia have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

3.  The criteria for a compensable disability evaluation for the Veteran's service-connected left cheek scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2016).

4.  The criteria for a compensable disability evaluation for the Veteran's service-connected epidural cyst of the right gluteal area have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805, 7819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran is seeking entitlement to service connection for a right inguinal hernia and a left knee disability.

Inguinal Hernia

Service treatment records show that in September 1979, the Veteran was evaluated for a possible inguinal hernia after complaining of right groin discomfort.  He was diagnosed with muscle strain, not an inguinal hernia, but a physical profile from October 1979 notes a diagnosis of right inguinal hernia and restricts the Veteran from heavy lifting, running, and aerobics.  

An August 1994 retirement physical was negative for any diagnosis of a current inguinal hernia.  A January 1995 VA General Medical Examination was also negative for any hernia.  

At his April 2016 hearing, the Veteran testified that he periodically experiences abdominal pain and spasms and that he had been told by his treatment providers that he has a hernia.  However, available medical records for the period on appeal do not note any diagnosis of or treatment for an inguinal hernia.  

The Veteran was afforded a VA examination in October 2016.  At that time, no inguinal hernia was detected and the Veteran admitted that he was currently asymptomatic and did not currently have an inguinal hernia.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, as there is no evidence that the Veteran was diagnosed with an inguinal hernia during any period on appeal, entitlement to service connection for this disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Left Knee

The Veteran is also seeking entitlement to service connection for a left knee disability.

In January 1978, the Veteran was seen for complaints of knee pain under the patella bilaterally.  In May 1990, the Veteran's left knee was x-rayed after he complained of non-traumatic swelling of several weeks duration.  The x-ray showed minimal hypertrophic degenerative changes, but was otherwise normal.  An August 1994 retirement physical was negative for any diagnosis of a left knee disability, however, it is unclear of the extent of testing that was performed.  At a January 1995 VA General Medical Examination, the Veteran reported a history of left knee strain, but the left knee was palpated and found to be without crepitation, swelling, deformity, or joint laxity.  Range of motion was from 0 degrees extension to 135 degrees flexion.  

At his April 2016 hearing, the Veteran testified that he has experienced left knee problems since service.  

At an October 2016 VA examination, the examiner diagnosed the Veteran with left knee arthritis, based on a July 2017 x-ray.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b). 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes. For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

When the disease entity is established, there is no requirement of evidentiary showing of continuity. If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a). Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology is for application in the Veteran's service connection claims. 

Based on the above evidence, the Board finds that entitlement to service connection for degenerative joint disease of the left knee should be granted.  The Veteran has a current diagnosis of the left knee degenerative joint disease and his service treatment records show degenerative changes to his left knee in service.  Additionally, the Veteran has testified that he continued to experience left knee problems since service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is seeking increased disability evaluations for his service connected left cheek scar and epidural cyst of the right gluteal area.  

Left Cheek Scar

The Veteran's left cheek scar is rated under Diagnostic Code 7800, which rates scars, including burn scars, and other disfigurement of the head, face, or neck.

Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id. 

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  VA is to consider unretouched color photographs when evaluating under these criteria.  Id. at Note 3.  

Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Id. at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note 5.

Pursuant to Diagnostic Code 7804, which applies to unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id. at Note 3.

According to Diagnostic Code 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, VA is to evaluate any disabling effect(s) not considered in a rating provided under such Diagnostic Codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

A January 2012 VA examination described the Veteran's left cheek scar as "healed with expected outcome."  It was linear, 3.0 cm x 0.1 cm, and not painful.  It did not cause disfigurement or limitation of motion.  

At his April 2016 hearing, the Veteran claimed that his scar was painful and tender when exposed to cold weather.  

The Veteran was afforded a new VA examination of his scars in June 2016.  At that time, the examiner determined that the Veteran's left cheek scar was neither painful nor unstable.  It did not cause disfigurement.  

A December 2016 VA examination again concluded that the Veteran's left cheek scar is neither painful nor unable.  The scar was described as 4.0 cm x 0.1cm and did not cause any disfigurement, including elevation, depression, adherence to underlying tissue, or missing underlying soft tissue; abnormal pigmentation; gross distortion or asymmetry of facial features; or visible or palpable tissue loss.  It did not cause limitation of function of any part.  

Based on the above evidence, the Board finds that a compensable disability evaluation is not warranted for the Veteran's left cheek scar for any period on appeal.  There is no evidence that the Veteran's scar resulted in even one characteristic of disfigurement.  Accordingly, a compensable disability evaluation cannot be assigned under Diagnostic Code 7800.  Additionally, the preponderance of the evidence does not support a finding that the Veteran's scar is painful.  Every VA examiner who evaluated the Veteran's scar characterized determined that it is not painful and the Board can find no evidence in the Veteran's available treatment records that he ever complained his left cheek scar was painful.  The Veteran did testify at his hearing that his scar sometimes felt painful and tender during certain weather conditions, such as cold; however, at best, this suggests that the Veteran experiences occasional discomfort associated with certain weather conditions, not that his scar is normally painful.  Furthermore, the Board notes that the Veteran did not report any pain associated with his left cheek scar to any of the VA examiners or, as previously noted, his treatment providers.  Overall, the Board gives greater weight to the contemporaneous medical evidence and finds that the Veteran's scar cannot be characterized as painful for rating purposes.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision) and LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, the Veteran's scar cannot be assigned a compensable evaluation under Diagnostic Code 7804.  

Finally, there is no evidence that the Veteran's scar causes any functional impairment; therefore an evaluation under Diagnostic Code 7805 is not appropriate.

For all the above reasons, entitlement to a compensable disability evaluation for a service connected left cheek scar is denied for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Epidural Cyst of the Right Gluteal Area

The Veteran's epidural cyst of the right gluteal area is rated under Diagnostic Code 7819.  Under Diagnostic Code 7819, benign skin neoplasms may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, or impairment of function.

The Board has reviewed the evidence of record, including VA examination reports, as well as available treatment records.  

A January 2012 VA examination characterized the Veteran's epidural cyst as "healed with expected outcome."  The scar was described as linear and not painful, 4cm in length, and with no residuals or functional limitation.

At a December 2016 VA examination, the examiner again determined that the Veteran's lipoma scar was neither painful nor unstable.  It was described as a linear scar 4cm in length.  

There is no evidence of record that the Veteran's epidural cyst resulted in a scar that is deep, non-linear, unstable, painful, or causes limitation of function.  Accordingly, a compensable evaluation cannot be assigned under Diagnostic Code 7801(deep and non-linear scars), Diagnostic Code 7802 (superficial and non-linear scars), Diagnostic Code 7804 (unstable or painful scars), or 7805 (other disabling effects).  Additionally, as the Veteran's epidural cyst was not located on his face or neck, an evaluation under Diagnostic Code 7800 is not appropriate.  

For the above reasons, entitlement to a compensable disability evaluation for a service connected epidural cyst is denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a right inguinal hernia is denied.

Entitlement to service connection for left knee arthritis is granted.

Entitlement to a compensable disability evaluation for a left cheek scar is denied.  

Entitlement to a compensable disability evaluation for an epidural cyst of the right gluteal area is denied.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


